DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-12) in the reply filed on July 25, 2022 is acknowledged.
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: gas supply part in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0033] discloses that a gas supply part is a gas supply system which includes gas supply pipe, MFC, and valve.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-12 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Asai et al. (U.S. 2012/0100722).
Referring to Figures 25-28 and paragraphs [0258]-[0348], Asai et al. disclose a substrate processing apparatus comprising:  a reaction tube 203 configured to process a plurality of substrates (Fig. 25, par. [0267]); a substrate support 217 configured to support the plurality of substrates stacked in multiple stages (par.[0083]); a buffer chamber 423, 424 that is at least located at a position of height from a lowermost substrate to an uppermost substrate supported by the substrate support, and is installed along an inner wall of the reaction tube (Fig. 25, par.[0267]); and an electrode 471, 472 for plasma generation that is inserted from a lower portion of the buffer chamber into an upper portion of the buffer chamber through a side surface of the reaction tube, the electrode being configured to activate the processing gas by plasma inside the buffer chamber thereby applying high-frequency power to the electrode by a power supply 270 (Figs 25 & 28, pars.[0267], [0269]).                 
With respect to claim 2, the substrate processing apparatus of Asai et al. further includes wherein a gas supply hole 425 for supplying the activated processing gas to a center of the reaction tube is installed at the buffer chamber (Figs. 25-26, par.[0270]).
With respect to claim 3, the substrate processing apparatus of Asai et al. further includes wherein the electrode includes:  a first rod-shaped electrode 471 connected to a high-frequency power supply 270 having a frequency of about 27MHz; and a second rod-shaped electrode 472 connected to a reference potential, and wherein the first rod-shaped electrode and the second rod-shaped electrode are alternately arranged (Fig. 26, pars.[0141],[0269]).
With respect to claim 6, the substrate processing apparatus of Asai et al. further comprising:  an electrode protection tube 451, 452 configured to protect the electrode by covering the electrode, wherein the electrode protection tube is inserted from the lower portion of the buffer chamber through the side surface of the reaction tube (Figs. 26-28, par.[0267]).
With respect to claim 7, the substrate processing apparatus of Asai et al. further wherein the electrode protection tube 451, 452 penetrates the side surface of the reaction tube such that a position of the electrode protection tube at an inner side of the reaction tube is higher than a position of the electrode protection tube at an outer side of the reaction tube (Figs. 26-28).
With respect to claim 8, the substrate processing apparatus of Asai et al. further wherein the electrode 471, 472 is inserted into the electrode protection tube 451, 452 that is inserted from the lower portion of the buffer chamber through the side surface of the reaction tube (Figs 26-28).
With respect to claim 9, the substrate processing apparatus of Asai et al. further comprising:  a gas supply part 320 inserted from a bottom surface of the buffer chamber through the side surface of the reaction tube and configured to supply the processing gas into the buffer chamber (Fig. 25, pars.[0106]-[0107]).
With respect to claim 10, the substrate processing apparatus of Asai et al. further comprising:  a nozzle 420 configured to supply the processing gas into the buffer chamber, wherein the nozzle is inserted from a bottom surface of the buffer chamber through the side surface of the reaction tube (Fig. 25, par.[0120]).
With respect to claim 11, the substrate processing apparatus of Asai et al. further comprising: an electrode protection tube 451, 452 configured to protect the electrode 471, 472 by covering the electrode, wherein the electrode protection tube is inserted from a bottom surface of the buffer chamber through the side surface of the reaction tube (Figs 26-28).
With respect to claim 12, the substrate processing apparatus of Asai et al. further wherein the processing gas is a nitrogen- containing gas (pars.[0259],[0321]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asai et al. (U.S. 2012/0100722) in view of Takeda (U.S. 2018/0182601).
The teachings of Asai et al. have been discussed above.
Asai et al. fail to teach wherein the electrode includes:  a plurality of first rod-shaped electrodes connected to a high-frequency power supply having a frequency of about 27MHz; and a second rod-shaped electrode connected to a reference potential, between the plurality of first rod-shaped electrodes.
Referring to Figure 2 and paragraphs [0033], [0116], Takeda teach a substrate processing apparatus wherein the electrode includes:  a plurality of first rod-shaped electrodes connected to a high-frequency power supply having a frequency of about 27MHz; and a second rod-shaped electrode connected to a reference potential, between the plurality of first rod-shaped electrodes in order to generate plasma in two regions 224a, 224b.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the electrode of Asai et al. such that the electrode includes:  a plurality of first rod-shaped electrodes connected to a high-frequency power supply having a frequency of about 27MHz; and a second rod-shaped electrode connected to a reference potential, between the plurality of first rod-shaped electrodes as taught by Takeda since it’s an alternate arrangement for generating plasma that will yield plasma in two regions.
Asai et al. disclose a high-frequency power supply 270 configured to apply high-frequency power having a frequency of about 27MHz to the electrode 271.  However, Asai et al. fail to teach further comprising: heat-insulating plates formed in multiple stages for supporting the substrate support; wherein a bottom surface of the buffer chamber is located at an upper end of the heat-insulating plates in order to prevent plasma from being generated at a standing wave generation region of the lower portion of the buffer chamber.
Referring to Figure 1 and paragraph [0043], Takeda teach a substrate processing apparatus wherein it is conventionally known to use heat-insulating plates formed in multiple stages for supporting the substrate support.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the support of Asai et al. with heat-insulating plates formed in multiple stages as taught by Takeda since it is an alternate and conventional means for the supporting the substrate support.  The resulting apparatus of Asai et al. in view of Takeda would yield wherein a bottom surface of the buffer chamber is located at an upper end of the heat-insulating plates in order to prevent plasma from being generated at a standing wave generation region of the lower portion of the buffer chamber.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto et al.’468, Suda’365, Ogawa et al.’308, Ishimaru’425, and Toyoda et al.’143 teach a buffer chamber that is at least located at a position of height from a lowermost substrate to an uppermost substrate supported by the substrate support, and is installed along an inner wall of the reaction tube and an electrode for plasma generation that is inserted from a lower portion of the buffer chamber into an upper portion of the buffer chamber through a side surface of the reaction tube.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/            Examiner, Art Unit 1716   
                                                                                                                                                                                         
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716